



Exhibit 10.32
FORM OF JBG SMITH PROPERTIES
2017 OMNIBUS SHARE PLAN
RESTRICTED LTIP UNIT AGREEMENT
RESTRICTED LTIP UNIT AGREEMENT (the “Agreement” or “Restricted LTIP Unit
Agreement”) made as of the Grant Date set forth on Schedule A hereto between JBG
SMITH Properties, a Maryland real estate investment trust (the “Company”), its
subsidiary JBG SMITH Properties LP, a Delaware limited partnership (the
“Partnership”), and the employee of the Company or one of its affiliates listed
on Schedule A (the “Employee”).
RECITALS
A.    In accordance with the JBG SMITH Properties 2017 Omnibus Share Plan, as it
may be amended from time to time (the “Plan”), the Company desires, in
connection with the employment of the Employee, to provide the Employee with an
opportunity to acquire LTIP Units (as defined in the agreement of limited
partnership of the Partnership, as amended (the “Partnership Agreement”)) having
the rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein, in the Plan and in the Partnership Agreement, and thereby provide
additional incentive for the Employee to promote the progress and success of the
business of the Company, the Partnership and its Subsidiaries.
B.    Schedule A hereto sets forth certain significant details of the LTIP Unit
grant herein and is incorporated herein by reference. Capitalized terms used
herein and not otherwise defined have the meanings provided in the Partnership
Agreement and on Schedule A.
NOW, THEREFORE, the Company, the Partnership and the Employee hereby agree as
follows:
AGREEMENT
1.Grant of Restricted LTIP Units. On the terms and conditions set forth below,
as well as the terms and conditions of the Plan, the Company hereby grants to
the Employee such number of LTIP Units as is set forth on Schedule A (the
“Restricted LTIP Units”).


2.Vesting Period. The vesting period of the Restricted LTIP Units (the “Vesting
Period”) begins on January 1, 2020 and continues until such Vesting Dates as set
forth on Schedule A. On the first Vesting Date following the date of this
Agreement and each Vesting Date thereafter, the number of LTIP Units equal to
the Vesting Amount shall become vested, subject to earlier forfeiture as
provided in this Agreement. To the extent that Schedule A provides for amounts
or schedules of vesting that conflict with the provisions of this paragraph, the
provisions of Schedule A will govern. Except as permitted under Section 12, the
Restricted LTIP Units for which the applicable Vesting Period has not expired
may not be sold, assigned, transferred, pledged or otherwise disposed of or
encumbered (whether voluntary or involuntary or by judgment, levy, attachment,
garnishment or other legal or equitable proceeding).


The Employee shall be entitled to receive distributions with respect to
Restricted LTIP Units to the extent provided for in the Partnership Agreement,
as modified hereby, if applicable. The Distribution Participation Date (as
defined in the Partnership Agreement) for the Restricted LTIP Units shall be the
Grant Date. Notwithstanding the foregoing, the Employee shall not have the right
to receive cash distributions paid on Restricted LTIP Units for which the
applicable Vesting Period has not expired unless the Employee is employed by the
Company or an affiliate on the payroll date coinciding with or immediately
following the date any such distributions are payable.
The Employee shall have the right to vote the Restricted LTIP Units if and when
voting is allowed under the Partnership Agreement, regardless of whether the
applicable Vesting Period has expired.
3.Forfeiture of Restricted LTIP Units. Except as otherwise provided in any
employment agreement between the Employee and the Company or its affiliate, upon
the Employee’s Disability, death or Retirement, or if the employment of the
Employee by the Company or its affiliate is terminated either by the Company or
its affiliate (or a successor


1



--------------------------------------------------------------------------------





thereof) without Cause or by the Employee for Good Reason, all outstanding
unvested LTIP Units shall vest and become non-forfeitable. If the employment of
the Employee by the Company or its affiliate terminates for any reason other
than as described in the preceding sentence, any outstanding unvested LTIP Units
as of the date of such termination shall be forfeited and returned to the
Company for delivery to the Partnership and cancellation.


4.For purposes of this Restricted LTIP Unit Agreement, the following terms will
have the meaning given to them by any employment agreement between the Employee
and the Company, and if there is no such agreement, the meanings below:


“Cause” means the Employee’s: (a) conviction of, or plea of guilty or nolo
contendere to, a felony, (b) willful and continued failure to use reasonable
best efforts to substantially perform his duties (other than such failure
resulting from the Employee’s incapacity due to physical or mental illness) that
the Employee fails to remedy within 30 days after written notice is delivered by
the Company to the Employee that specifically identifies in reasonable detail
the manner in which the Company believes the Employee has not used reasonable
efforts to perform in all material respects his duties hereunder, or (c) willful
misconduct (including, but not limited to, a willful breach of the provisions of
any agreement with the Company with respect to confidentiality, ownership of
documents, non-competition or non-solicitation) that is materially economically
injurious to the Company or its affiliates. For purposes of this paragraph, no
act, or failure to act, by the Employee will be considered “willful” unless
committed in bad faith and without a reasonable belief that the act or omission
was in the best interests of the Company.
“Disability” means if, as a result of the Employee’s incapacity due to physical
or mental illness, the Employee shall have been substantially unable to perform
his duties for a continuous period of 180 days, and within 30 days after written
notice of termination is given after such 180-day period, the Employee shall not
have returned to the substantial performance of his duties on a full-time basis,
the employment of the Employee is terminated by the Company.
“Good Reason” means (a) a reduction by the Company in the Employee’s base
salary, (b) a material diminution in the Employee’s position, authority, duties
or responsibilities, (c) a relocation of the Employee’s location of employment
to a location outside of the Washington D.C. metropolitan area, or (d) the
Company’s material breach of the Agreement, provided, in each case, that the
Employee terminates employment within 90 days after the Employee has actual
knowledge of the occurrence, without the written consent of the Employee, of one
of the foregoing events that has not been cured within 30 days after written
notice thereof has been given by the Employee to the Company setting forth in
reasonable detail the basis of the event (provided such notice must be given to
the Company within 30 days of the Employee becoming aware of such condition).
“Retirement” means the termination of employment of the Employee after the
Employee has met all of the following conditions: (a) the Employee has attained
at least age 50, (b) the Employee has completed at least ten (10) years of
service with the Company and its affiliates (including any predecessors
thereto), (c) the sum of his or her age and years of service with the Company
and its affiliates (including any predecessors thereto) equals or exceeds
seventy (70) and (d) the Employee has provided at least six (6) months’ notice
of his or her termination of employment to the Company or its applicable
affiliate.
5.Certificates. Each certificate, if any, issued in respect of the Restricted
LTIP Units awarded under this Restricted LTIP Unit Agreement shall be registered
in the Employee’s name and held by the Company until the expiration of the
applicable Vesting Period. If certificates representing the LTIP Units are
issued by the Partnership, at the expiration of each Vesting Period, the Company
shall deliver to the Employee (or, if applicable, to the Employee’s legal
representatives, beneficiaries or heirs) certificates representing the number of
LTIP Units that vested upon the expiration of such Vesting Period. The Employee
agrees that any resale of the LTIP Units received upon the expiration of the
applicable Vesting Period (or Shares) received upon redemption of or in exchange
for LTIP Units or Common Partnership Units of the Partnership into which LTIP
Units may have been converted) shall not occur during the “blackout periods”
forbidding sales of Company securities, as set forth in the then-applicable
Company employee manual or insider trading policy. In addition, any resale shall
be made in compliance with the registration requirements of the Securities Act
of 1933, as amended (the “Securities Act”), or an applicable exemption
therefrom, including, without limitation, the exemption provided by Rule 144
promulgated thereunder (or any successor rule).
6.Tax Withholding. The Company or its applicable affiliate has the right, to the
extent applicable, to withhold from cash compensation payable to the Employee
all applicable income and employment taxes due and owing at the time the
applicable portion of the Restricted LTIP Units becomes includible in the
Employee’s income (the “Withholding Amount”), and/or to delay delivery of
Restricted LTIP Units until appropriate arrangements have been made for payment
of such withholding. In the alternative, the Company has the right to retain and
cancel, or sell or otherwise dispose of, such number of Restricted LTIP Units as
have a market value (determined as of the date the applicable LTIP Units vest)
approximately equal to the Withholding Amount, with any excess proceeds being
paid to Employee.


2



--------------------------------------------------------------------------------





7.Certain Adjustments. The LTIP Units shall be subject to adjustment as provided
in the Partnership Agreement, and except as otherwise provided therein, if (a)
the Company shall at any time be involved in a merger, consolidation,
dissolution, liquidation, reorganization, exchange of shares, sale of all or
substantially all of the assets or stock of the Company, spin-off of a
Subsidiary, business unit or other transaction similar thereto, (b) any stock
dividend, stock split, reverse stock split, stock combination, reclassification,
recapitalization, significant repurchases of stock, or other similar change in
the capital structure of the Company, or any extraordinary dividend or other
distribution to holders of Shares or Common Partnership Units other than regular
dividends shall occur, or (c) any other event shall occur that in each case in
the good faith judgment of the Compensation Committee of the Board (the
“Committee”) necessitates action by way of appropriate equitable adjustment in
the terms of this Restricted LTIP Unit Agreement, the Plan or the LTIP Units,
then the Committee shall take such action as it deems necessary to maintain the
Employee’s rights hereunder so that they are substantially proportionate to the
rights existing under this Agreement and the terms of the LTIP Units prior to
such event, including, without limitation: (i) adjustments in the LTIP Units;
and (ii) substitution of other awards under the Plan or otherwise. In the event
of any change in the outstanding Shares (or corresponding change in the
Conversion Factor applicable to Common Partnership Units of the Partnership) by
reason of any share dividend or split, recapitalization, merger, consolidation,
spin-off, combination or exchange of shares or other corporate change, or any
distribution to common shareholders of the Company other than regular dividends,
any Common Partnership Units, shares or other securities received by the
Employee with respect to the applicable Restricted LTIP Units for which the
Vesting Period shall not have expired will be subject to the same restrictions
as the Restricted LTIP Units with respect to an equivalent number of shares or
securities and shall be deposited with the Company.


8.No Right to Employment. Nothing herein contained shall affect the right of the
Company or any affiliate to terminate the Employee’s services, responsibilities
and duties at any time for any reason whatsoever.


9.Notice. Any notice to be given to the Company shall be addressed to the
General Counsel, JBG SMITH Properties, 4445 Willard Avenue, Suite 400, Chevy
Chase, Maryland 20815, and any notice to be given the Employee shall be
addressed to the Employee at the Employee’s address as it appears on the
employment records of the Company, or at such other address as the Company or
the Employee may hereafter designate in writing to the other.


10.Governing Law. This Restricted LTIP Unit Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
without references to principles of conflict of laws.


11.Successors and Assigns. This Restricted LTIP Unit Agreement shall be binding
upon and inure to the benefit of the parties hereto and any successors to the
Company and any successors to the Employee by will or the laws of descent and
distribution, but this Restricted LTIP Unit Agreement shall not otherwise be
assignable or otherwise subject to hypothecation by the Employee.


12.Transfer; Redemption. None of the LTIP Units shall be sold, assigned,
transferred, pledged or otherwise disposed of or encumbered (whether voluntarily
or involuntarily or by judgment, levy, attachment, garnishment or other legal or
equitable proceeding) (each such action, a “Transfer”), or redeemed in
accordance with the Partnership Agreement (a) prior to vesting and (b) unless
such Transfer is in compliance with all applicable securities laws (including,
without limitation, the Securities Act), and such Transfer is in accordance with
the applicable terms and conditions of the Partnership Agreement. Any attempted
Transfer of LTIP Units not in accordance with the terms and conditions of this
Section 12 shall be null and void, and the Partnership shall not reflect on its
records any change in record ownership of any LTIP Units as a result of any such
Transfer, and shall otherwise refuse to recognize any such Transfer.


13.Severability. If, for any reason, any provision of this Restricted LTIP Unit
Agreement is held invalid, such invalidity shall not affect any other provision
of this Restricted LTIP Unit Agreement not so held invalid, and each such other
provision shall to the full extent consistent with law continue in full force
and effect. If any provision of this Restricted LTIP Unit Agreement shall be
held invalid in part, such invalidity shall in no way affect the rest of such
provision not held so invalid, and the rest of such provision, together with all
other provisions of this Restricted LTIP Unit Agreement, shall to the full
extent consistent with law continue in full force and effect.


14.Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Restricted LTIP Unit Agreement.


15.Counterparts. This Restricted LTIP Unit Agreement may be executed in multiple
counterparts with the same effect as if each of the signing parties had signed
the same document. All counterparts shall be construed together and constitute
the same instrument.




3



--------------------------------------------------------------------------------





16.Miscellaneous. This Restricted LTIP Unit Agreement may not be amended except
in writing signed by the Company and the Employee. Notwithstanding the
foregoing, this Restricted LTIP Unit Agreement may be amended in writing signed
only by the Company to: (a) correct any errors or ambiguities in this Restricted
LTIP Unit Agreement; and/or (b) to make such changes that do not materially
adversely affect the Employee’s rights hereunder. This grant shall in no way
affect the Employee’s participation or benefits under any other plan or benefit
program maintained or provided by the Company. In the event of a conflict
between this Restricted LTIP Unit Agreement and the Plan, the Plan shall govern.


17.Conflict With Employment Agreement. If (and only if) the Employee and the
Company or its affiliates have entered into an employment agreement, in the
event of any conflict between any of the provisions of this Agreement and any
such employment agreement, the provisions of such employment agreement will
govern. As further provided in Section 8, nothing herein shall imply that any
employment agreement exists between the Employee and the Company or its
affiliates.


18.Status as a Partner. As of the Grant Date, the Employee shall be admitted as
a partner of the Partnership with beneficial ownership of the number of LTIP
Units issued to the Employee as of such date pursuant to this Restricted LTIP
Unit Agreement by: (A) signing and delivering to the Partnership a copy of this
Agreement; and (B) signing, as a Limited Partner, and delivering to the
Partnership a counterpart signature page to the Partnership Agreement (attached
hereto as Exhibit A).


19.Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as awards under the Plan. The Company
will have the right at its option, as set forth in the Partnership Agreement, to
issue Shares in exchange for Common Partnership Units into which LTIP Units may
have been converted pursuant to the Partnership Agreement, subject to certain
limitations set forth in the Partnership Agreement, and such Shares, if issued,
will be issued under the Plan. The Employee must be eligible to receive the LTIP
Units in compliance with applicable federal and state securities laws and to
that effect is required to complete, execute and deliver certain covenants,
representations and warranties (attached as Exhibit B). The Employee
acknowledges that the Employee will have no right to approve or disapprove such
determination by the Company.


20.Investment Representations; Registration. The Employee hereby makes the
covenants, representations and warranties as set forth on Exhibit B attached
hereto. All of such covenants, warranties and representations shall survive the
execution and delivery of this Restricted LTIP Unit Agreement by the Employee.
The Partnership will have no obligation to register under the Securities Act any
LTIP Units or any other securities issued pursuant to this Restricted LTIP Unit
Agreement or upon conversion or exchange of LTIP Units.


21.Section 83(b) Election. In connection with this Restricted LTIP Unit
Agreement, the Employee hereby agrees to make an election to include in gross
income in the year of transfer the fair market value of the applicable LTIP
Units over the amount paid for them pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended, substantially in the form attached hereto as
Exhibit C and to supply the necessary information in accordance with the
regulations promulgated thereunder.


22.Acknowledgement. The Employee hereby acknowledges and agrees that this
Restricted LTIP Unit Agreement and the LTIP Units issued hereunder shall
constitute satisfaction in full of all obligations of the Company and the
Partnership, if any, to grant to the Employee LTIP Units pursuant to the terms
of any written employment agreement or letter or other written offer or
description of employment with the Company and/or the Partnership executed prior
to or coincident with the date hereof.
[signature page follows]


4



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Restricted LTIP Unit Agreement has been executed by the
parties hereto as of the date and year first above written.
 
JBG SMITH Properties
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 





 
JBG SMITH Properties LP
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
EMPLOYEE
 
Name:
 





    


  




  








  


  








5



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF LIMITED PARTNER SIGNATURE PAGE
The Employee, desiring to become one of the within named Limited Partners of JBG
SMITH Properties LP, hereby accepts all of the terms and conditions of
(including, without limitation, the provisions related to powers of attorney),
and becomes a party to, the Limited Partnership Agreement, dated as of July 17,
2017, of JBG SMITH Properties LP, as amended (the “Partnership Agreement”). The
Employee agrees that this signature page may be attached to any counterpart of
the Partnership Agreement and further agrees as follows (where the term “Limited
Partner” refers to the Employee): Capitalized terms used but not defined herein
have the meaning ascribed thereto in the Partnership Agreement.
1.The Limited Partner hereby confirms that it has reviewed the terms of the
Partnership Agreement and affirms and agrees that it is bound by each of the
terms and conditions of the Partnership Agreement, including, without
limitation, the provisions thereof relating to limitations and restrictions on
the transfer of Partnership Units.


2.The Limited Partner hereby confirms that it is acquiring the Partnership Units
for its own account as principal, for investment and not with a view to resale
or distribution, and that the Partnership Units may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the Partnership (which it has no
obligation to file) or that is exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and all applicable
state and foreign securities laws, and the General Partner may refuse to
transfer any Partnership Units as to which evidence of such registration or
exemption from registration satisfactory to the General Partner is not provided
to it, which evidence may include the requirement of a legal opinion regarding
the exemption from such registration. If the General Partner delivers to the
Limited Partner common Shares of beneficial interest of the General Partner
(“Common Shares”) upon redemption of any Partnership Units, the Common Shares
will be acquired for the Limited Partner’s own account as principal, for
investment and not with a view to resale or distribution, and the Common Shares
may not be transferred or otherwise disposed of by the Limited Partner otherwise
than in a transaction pursuant to a registration statement filed by the General
Partner with respect to such Common Shares (which it has no obligation under the
Partnership Agreement to file) or that is exempt from the registration
requirements of the Securities Act and all applicable state and foreign
securities laws, and the General Partner may refuse to transfer any Common
Shares as to which evidence of such registration or exemption from such
registration satisfactory to the General Partner is not provided to it, which
evidence may include the requirement of a legal opinion regarding the exemption
from such registration.


3.The Limited Partner hereby affirms that it has appointed the General Partner,
any Liquidator and authorized officers and attorneys-in-fact of each, and each
of those acting singly, in each case with full power of substitution, as its
true and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead, in accordance with Section 2.4 of the Partnership
Agreement, which section is hereby incorporated by reference. The foregoing
power of attorney is hereby declared to be irrevocable and a power coupled with
an interest, and it shall survive and not be affected by the death,
incompetency, dissolution, disability, incapacity, bankruptcy or termination of
the Limited Partner and shall extend to the Limited Partner’s heirs, executors,
administrators, legal representatives, successors and assigns.


4.The Limited Partner hereby confirms that, notwithstanding any provisions of
the Partnership Agreement to the contrary, the LTIP Units shall not be
redeemable by the Limited Partner pursuant to Section 8.6 of the Partnership
Agreement.


5.(a)     The Limited Partner hereby irrevocably consents in advance to any
amendment to the Partnership Agreement, as may be recommended by the General
Partner, intended to avoid the Partnership being treated as a publicly-traded
partnership within the meaning of Section 7704 of the Internal Revenue Code,
including, without limitation, (x) any amendment to the provisions of Section
8.6 of the Partnership Agreement intended to increase the waiting period between
the delivery of a Notice of Redemption and the Specified Redemption Date and/or
the Valuation Date to up to sixty (60) days or (y) any other amendment to the
Partnership Agreement intended to make the redemption and transfer provisions,
with respect to certain redemptions and transfers, more similar to the
provisions described in Treasury Regulations Section 1.7704-1(f).


(b) The Limited Partner hereby appoints the General Partner, any Liquidator and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead, to execute and deliver any amendment referred to in the foregoing
paragraph 5(a) on the Limited Partner’s behalf. The foregoing power of attorney
is hereby declared to be irrevocable and a power coupled with an interest, and
it shall survive and not be affected by the death, incompetency, dissolution,
disability, incapacity, bankruptcy or termination of the Limited Partner and
shall extend to the Limited Partner’s heirs, executors, administrators, legal
representatives, successors and assigns.


Exhibit A-1



--------------------------------------------------------------------------------





6.The Limited Partner agrees that it will not transfer any interest in the
Partnership Units (x) through (i) a national, non-U.S., regional, local or other
securities exchange, (ii) PORTAL or (iii) an over-the-counter market (including
an interdealer quotation system that regularly disseminates firm buy or sell
quotations by identified brokers or dealers by electronic means or otherwise) or
(y) to or through (a) a person, such as a broker or dealer, that makes a market
in, or regularly quotes prices for, interests in the Partnership, (b) a person
that regularly makes available to the public (including customers or
subscribers) bid or offer quotes with respect to any interests in the
Partnership and stands ready to effect transactions at the quoted prices for
itself or on behalf of others or (c) another readily available, regular and
ongoing opportunity to sell or exchange the interest through a public means of
obtaining or providing information of offers to buy, sell or exchange the
interest.


7.The Limited Partner acknowledges that the General Partner shall be a
third-party beneficiary of the representations, covenants and agreements set
forth in Sections 4 and 6 hereof. The Limited Partner agrees that it will
transfer, whether by assignment or otherwise, Partnership Units only to the
General Partner or to transferees that provide the Partnership and the General
Partner with the representations and covenants set forth in Sections 4 and 6
hereof.


8.This acceptance shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law.


 
 
Signature Line for Limited Partner:
 
 
 
 
 
 
 
Name:
 
 
Date:
January [ ], 2020
 
 
Address of Limited Partner:









Exhibit A-2



--------------------------------------------------------------------------------






EXHIBIT B
EMPLOYEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES
The Employee hereby represents, warrants and covenants as follows:
(a)The Employee has received and had an opportunity to review the following
documents (the “Background Documents”):
(i)The Company’s latest information statement filed with the Securities and
Exchange Commission relating to the transactions contemplated by the Master
Transaction Agreement (the “Transaction Agreement”) dated as of October 31, 2016
between Vornado Realty Trust and Vornado Realty L.P., JBG Properties Inc., a
Maryland corporation and JBG/Operating Partners, L.P., a Delaware limited
partnership, together with certain JBG entities, and JBG SMITH Properties and
JBG SMITH Properties LP;
(ii)Each of the Quarterly Report(s) on Form 10-Q of the Company;
(iii)Each of the Current Report(s) on Form 8-K of the Company and the
Partnership, if any, filed since the beginning of the current fiscal year;
(iv)The Partnership Agreement; and
(v)The Plan.
The Employee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Employee as a holder
of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.
(b)The Employee hereby represents and warrants that:
(i)The Employee either (A) is an “accredited investor” as defined in Rule 501(a)
under the Securities Act of 1933, as amended (the “Securities Act”), or (B) by
reason of the business and financial experience of the Employee, together with
the business and financial experience of those persons, if any, retained by the
Employee to represent or advise him with respect to the grant to him of LTIP
Units, the potential conversion of LTIP Units into Common Partnership Units of
the Partnership (“Common Units”) and the potential redemption of such Common
Units for the Company’s common Shares (“REIT Shares”), has such knowledge,
sophistication and experience in financial and business matters and in making
investment decisions of this type that the Employee (I) is capable of evaluating
the merits and risks of an investment in the Partnership and potential
investment in the Company and of making an informed investment decision, (II) is
capable of protecting his own interest or has engaged representatives or
advisors to assist him in protecting his interests, and (III) is capable of
bearing the economic risk of such investment.
(ii)The Employee understands that (A) the Employee is responsible for consulting
his own tax advisors with respect to the application of the U.S. federal income
tax laws, and the tax laws of any state, local or other taxing jurisdiction to
which the Employee is or by reason of the award of LTIP Units may become
subject, to his particular situation; (B) the Employee has not received or
relied upon business or tax advice from the Company, the Partnership or any of
their respective employees, agents, consultants or advisors, in their capacity
as such; (C) the Employee provides services to the Partnership on a regular
basis and in such capacity has access to such information, and has such
experience of and involvement in the business and operations of the Partnership,
as the Employee believes to be necessary and appropriate to make an informed
decision to accept this award of LTIP Units; and (D) an investment in the
Partnership and/or the Company involves substantial risks. The Employee has been
given the opportunity to make a thorough investigation of matters relevant to
the LTIP Units and has been furnished with, and has reviewed and understands,
materials relating to the Partnership and the Company and their respective
activities (including, but not limited to, the Background Documents). The
Employee has been afforded the opportunity to obtain any additional information
(including any exhibits to the Background Documents) deemed necessary by the
Employee to verify the accuracy of information conveyed to the Employee. The
Employee confirms that all documents, records, and books pertaining to his
receipt of LTIP Units which were requested by the Employee have been made
available or delivered to the Employee. The Employee has had an opportunity to
ask questions of and receive answers from the Partnership and the Company, or
from a person or persons acting on their behalf, concerning the terms and
conditions of the LTIP Units. The Employee has relied upon, and is making its
decision solely upon, the Background Documents and other written information
provided to the Employee by the Partnership or the Company.
(iii)The LTIP Units to be issued, the Common Units issuable upon conversion of
the LTIP Units and any REIT Shares issued in connection with the redemption of
any such Common Units will be acquired for the account of the Employee for
investment only and not with a current view to, or with any intention of, a
distribution or resale thereof, in whole or in part, or the grant of any
participation therein, without prejudice, however, to the Employee’s right
(subject to the terms of the LTIP Units, the Plan and this Agreement) at all
times to sell or otherwise


Exhibit B-1



--------------------------------------------------------------------------------





dispose of all or any part of his LTIP Units, Common Units or REIT Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his assets being at all times
within his control.
(iv)The Employee acknowledges that (A) neither the LTIP Units to be issued, nor
the Common Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Employee contained herein, (C) such LTIP Units or Common
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and Common Units
and (E) neither the Partnership nor the Company has any obligation or intention
to register such LTIP Units or the Common Units issuable upon conversion of the
LTIP Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except that, upon the redemption of the Common Units
for REIT Shares, the Company may issue such REIT Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Employee is eligible to receive such REIT Shares under
the Plan at the time of such issuance, (II) the Company has filed a Form S-8
Registration Statement with the Securities and Exchange Commission registering
the issuance of such REIT Shares and (III) such Form S-8 is effective at the
time of the issuance of such REIT Shares. The Employee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the Common Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement or this Agreement, the Employee
may have to bear the economic risk of his ownership of the LTIP Units acquired
hereby and the Common Units issuable upon conversion of the LTIP Units for an
indefinite period of time.
(v)The Employee has determined that the LTIP Units are a suitable investment for
the Employee.
(vi)No representations or warranties have been made to the Employee by the
Partnership or the Company, or any officer, director, shareholder, agent or
affiliate of any of them, and the Employee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in paragraph (a) above.
(c)So long as the Employee holds any LTIP Units, the Employee shall disclose to
the Partnership in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)The Employee hereby agrees to make an election under Section 83(b) of the
Code with respect to the LTIP Units awarded hereunder, and has delivered with
this Agreement a completed, executed copy of the election form attached hereto
as Exhibit C. The Employee agrees to file the election (or to permit the
Partnership to file such election on the Employee’s behalf) within thirty (30)
days after the award of the LTIP Units hereunder with the IRS Service Center at
which such Employee files his personal income tax returns.
(e)The address set forth on the signature page of this Agreement is the address
of the Employee’s principal residence, and the Employee has no present intention
of becoming a resident of any country, state or jurisdiction other than the
country and state in which such residence is sited.




Exhibit B-2



--------------------------------------------------------------------------------






EXHIBIT C


ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF PROPERTY PURSUANT TO
SECTION 83(B) OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1.
The name, address and taxpayer identification number of the undersigned are:

Name: Employee Name (the “Taxpayer”)
Address:
Social Security No./Taxpayer Identification No.:
2.
Description of property with respect to which the election is being made:

The election is being made with respect to LTIP Units in JBG SMITH Properties LP
(the “Partnership”).
3.
The date on which the LTIP Units were transferred is January [ ], 2020. The
taxable year to which this election relates is calendar year 2020.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
A copy of this statement has been furnished to the Partnership and JBG SMITH
Properties.

Dated:
 
 
 
 
 
 
 
Name:





Exhibit C-1



--------------------------------------------------------------------------------





SCHEDULE TO EXHIBIT C
Vesting Provisions of LTIP Units
The LTIP Units are subject to time-based vesting with 25% vesting on each of
January 1, 2021, January 1, 2022, January 1, 2023 and January 1, 2024, provided
that the Taxpayer remains an employee of JBG SMITH Properties or its affiliate
through such dates, subject to acceleration in the event of certain
extraordinary transactions or termination of the Taxpayer’s service relationship
with JBG SMITH Properties (or its affiliate) under specified circumstances.
Unvested LTIP Units are subject to forfeiture in the event of failure to vest
based on the passage of time and continued employment.
 
JBG SMITH Properties, a Maryland real estate investment trust
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
Employee





    




Exhibit C-2



--------------------------------------------------------------------------------






SCHEDULE A TO RESTRICTED LTIP UNIT AGREEMENT
(Terms being defined are in quotation marks.)
Date of Restricted LTIP Unit Agreement:
 
Name of Employee:
 
Number of LTIP Units Subject to Grant:
 
“Grant Date”:
 
“Vesting Amount”:
[Insert 25% of the total number of LTIP Units subject to grant.]
“Vesting Date” (or if such date is not a business day, on the next succeeding
business day):
January 1, 2021, January 1, 2022, January 1, 2023, January 1, 2024





A-1

